 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9     INSOMNIAC HOLDINGS LLC,                                Case No. C20-137-RSL

10                          Plaintiff,                        ORDER GRANTING
11                     v.                                     DEFENDANTS’ MOTION
                                                              FOR EXTENSION OF TIME
12     CONSCIOUS ENTERTAINMENT GROUP
       LLC, et al.
13
                            Defendants.
14
15
           This matter comes before the Court on defendants’ “Request for Extension to Respond to
16
     Complaint.” Dkt. #9. Defendants move to extend their deadline to answer plaintiff’s complaint
17
     to March 20, 2020. Having confirmed that plaintiff does not object to the motion, see Dkt. #11,
18
     the Court hereby GRANTS defendants’ motion to extend time. Defendants shall file their
19
     answer on or before March 20, 2020.
20
21
22         DATED this 19th day of March, 2020.
23
24                                                   A
                                                     Robert S. Lasnik
25                                                   United States District Judge
26
27
28

     ORDER GRANTING MOTION FOR EXTENSION OF TIME - 1
